          Case 2:20-cv-01323-RAJ-JRC Document 70 Filed 12/16/20 Page 1 of 3




 1                                                                   The Honorable Richard A. Jones
                                                                   The Honorable J. Richard Creatura
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   EL PAPEL, LLC, et al.,                                 NO. 2:20-cv-01323-RAJ-JRC
10                              Plaintiffs,                 DEFENDANT GOVERNOR JAY
                                                            INSLEE’S OBJECTIONS TO
11          v.                                              REPORT AND
                                                            RECOMMENDATION
12   JAY R. INSLEE, in his official capacity as
     Governor of the State of Washington, et al.,           NOTED FOR: JANUARY 1, 2021
13
                                Defendants.
14

15                                            OBJECTIONS

16          Defendant Governor Jay Inslee respectfully submits three objections to the Report and

17   Recommendation (Report) issued on December 2, 2020. Dkt. #63. First, the Report states that

18   “Washington State Governor Jay Inslee’s moratorium” (the Moratorium) “is in place for the

19   duration of the COVID-19 health crisis.” Dkt. #63 at p. 1. The Governor objects to this sentence

20   because the Moratorium is currently set to expire on December 31, 2020, see Dkt. #52-1 at p. 5,

21   which the Report later notes, see Dkt. #63 at p. 4. No decision has yet been made regarding any

22   further extension of the Moratorium.

23          Second, the Report “assumes, without deciding, that there is a ‘substantial’ impairment

24   of the [Plaintiffs’] leases.” Dkt. #63 at p. 12. While this assumption does not amount to a factual

25   finding or conclusion of law, in an abundance of caution the Governor objects to it to preserve

26


       DEFENDANT GOVERNOR JAY                           1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       INSLEE’S OBJECTIONS TO REPORT                                          800 5th Avenue, Suite 2000
       AND RECOMMENDATION                                                      Seattle, WA 98104-3188
       NO. 2:20-cv-01323-RAJ-JRC                                                    (206) 474-7744
          Case 2:20-cv-01323-RAJ-JRC Document 70 Filed 12/16/20 Page 2 of 3




 1   his argument that the Moratorium does not substantially impair any contractual relationships for
 2   the reasons stated in his response. See Dkt. #28 at pp. 19–22.
 3           Third, the Report states that Plaintiff Li’s tenant “is apparently continuing to earn a
 4   substantial income” and “[p]resumably, the tenant’s nonpayment of rent is not related to the
 5   pandemic.” Dkt. #63 at p. 22. To the extent these represent factual findings, the Governor objects
 6   that they lack support in the record. While Li asserts that his tenant earned “about $158,000 in
 7   2017 and 2018” and was employed “as of September 28, 2020,” Dkt. #51-1 ¶¶ 4–5, the record
 8   contains no evidence of her current employment status and income or the pandemic’s impact on
 9   her ability to pay rent.
10           DATED this 16th day of December, 2020.
11                                              ROBERT W. FERGUSON
                                                Attorney General
12
                                                /s/ Zachary Pekelis Jones
13                                              ZACHARY PEKELIS JONES, WSBA #44557
                                                BRIAN H. ROWE, WSBA #56817
14                                              Assistant Attorneys General
                                                JEFFREY T. EVEN, WSBA #20367
15                                              Deputy Solicitor General
                                                zach.jones@atg.wa.gov
16                                              brian.rowe@atg.wa.gov
                                                jeffrey.even@atg.wa.gov
17                                              Attorneys for Defendant Governor Jay Inslee
18

19

20

21

22

23

24

25

26


       DEFENDANT GOVERNOR JAY                           2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       INSLEE’S OBJECTIONS TO REPORT                                          800 5th Avenue, Suite 2000
       AND RECOMMENDATION                                                      Seattle, WA 98104-3188
       NO. 2:20-cv-01323-RAJ-JRC                                                    (206) 474-7744
          Case 2:20-cv-01323-RAJ-JRC Document 70 Filed 12/16/20 Page 3 of 3




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 16th day of December 2020, at Palm Springs, California.

 6
                                                /s/ Zachary Pekelis Jones
 7                                              ZACHARY PEKELIS JONES, WSBA #44557
                                                Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       DEFENDANT GOVERNOR JAY                         3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       INSLEE’S OBJECTIONS TO REPORT                                       800 5th Avenue, Suite 2000
       AND RECOMMENDATION                                                   Seattle, WA 98104-3188
       NO. 2:20-cv-01323-RAJ-JRC                                                 (206) 474-7744
